     Case: 1:19-cv-00082-TSB Doc #: 7 Filed: 02/21/19 Page: 1 of 3 PAGEID #: 29




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO

DOREEN CUDNIK                                      :          CASE NO. 1:19-CV-82

        Plaintiff,                                 :          Judge Timothy S. Black

        vs.                        :
CVS PHARMACY, INC A/K/A CAREMARK
PHC, LLC A/K/A CVS PHARMACY #6123,                            CORPORATE DISCLOSURE
                                   :                          STATEMENT OF CVS
et al.,
                                                              PHARMACY, INC. AND CVS
        Defendants.                                :          HEALTH CORPORATION


                                                   :

        Pursuant to the Corporate Disclosure Statement provisions in Local Civil Rule 7.1.1: Any

nongovernmental corporate party to a proceeding must file a Corporate Affiliations/Financial

Interest statement identifying all of its parent, subsidiary and other affiliate corporations and listing

any publicly held company that “controls, is controlled by, or is under common control with a

publicly controlled corporation.” A party must file the statement upon filing a Complaint, Answer,

Motion, Response or other pleadings in this court, whichever occurs first. The obligation to

disclose any changes will be continuing throughout the pendency of this case.

In compliance with those provisions, this Corporate Disclosure Statement is filed on behalf of:

CVS Pharmacy, Inc. and CVS Health Corporation

_________________________________________________________________

As to CVS Pharmacy, Inc.:

1. Is said party a parent, subsidiary or other affiliate of a publicly owned corporation?

__X__YES ____ NO
     Case: 1:19-cv-00082-TSB Doc #: 7 Filed: 02/21/19 Page: 2 of 3 PAGEID #: 30




If the answer is YES, list below the identity of the parent, subsidiary or other affiliate corporation

and the relationship between it and the named party:

        CVS Health Corporation is the parent company of CVS Pharmacy, Inc. The subsidiary

entities of CVS Pharmacy, Inc. are: Minute Clinic, LLC; Caremark, Rx, LLC; CVS/pharmacy

retail subsidiaries, including Ohio CVS Stores, LLC; CVS International, LLC; and CVS/pharmacy

distribution center entities.

2. Is there a publicly owned corporation, not a party to the case that has a financial interest in the

outcome?

___ YES _X_ NO

If the answer is YES, list the identity of such corporation and the nature of the financial interest.

N/A_________________________________________________________


As to CVS Health Corporation:

1. Is said party a parent, subsidiary or other affiliate of a publicly owned corporation?

__X__YES ____ NO

If the answer is YES, list below the identity of the parent, subsidiary or other affiliate corporation

and the relationship between it and the named party:

        CVS Health Corporation has no parent corporation. The subsidiary entities of CVS

Pharmacy, Inc. are: CVS Pharmacy, Inc.; Minute Clinic, LLC; Caremark, Rx, LLC;

CVS/pharmacy retail subsidiaries, including Ohio CVS Stores, LLC; CVS International, LLC; and

CVS/pharmacy distribution center entities.
     Case: 1:19-cv-00082-TSB Doc #: 7 Filed: 02/21/19 Page: 3 of 3 PAGEID #: 31




2. Is there a publicly owned corporation, not a party to the case that has a financial interest in the

outcome?

___ YES _X_ NO

If the answer is YES, list the identity of such corporation and the nature of the financial interest.

N/A_________________________________________________________


                                               Respectfully submitted,
                                               REMINGER CO., LPA

                                               /s/ Carrie M. Starts
                                               Carrie M. Starts, Esq. (0083922)
                                               525 Vine St., Suite 1700
                                               Cincinnati, OH 45202
                                               Tel: 513-721-1311; Fax: 513-721-2553
                                               cstarts@reminger.com
                                               Counsel for Defendants


                                     CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been electronically filed this 21st day of February,

2019 through the Court’s CM/ECF system. Notice of filing will be automatically sent to all

counsel (and their designees) who have entered their appearance of record and who are registered

with this Court’s CM/ECF system. Such notice constitutes service by rule. In addition, I also

hereby certify that the foregoing will be served electronically (via e-mail) to all other parties or

counsel of record who will not receive notice of this filing through the CM/ECF system.


                                               /s/ Carrie M. Starts
                                               Carrie M. Starts, Esq. (0083922)
